FINDINGS OF FACT.
F. M. Robinson, the decedent, was a resident of Atlanta, Ga., during the year 1920. Sometime between January and July, 1919, he gave his wife a certain promissory note, bearing interest at the rate of 6 per cent per annum, executed by Asa G. Candler, Inc., in the amount of $204,800. This gift was made in the presence of a witness and was effected by endorsement and delivery of the note.
On December 31, 1919, Asa G. Candler, Inc., issued its check, payable to the order of F. M. Robinson, for interest on the note in question for the six-month period, from July 1, 1919, to December 31, 1919, in the amount of $6,144. Early in January, 1920, F. M. Robinson endorsed such check, and the proceeds were deposited either to his credit or to the credit of his wife, and its amount was included by Mrs. F. M. Robinson in her income for 1920, and tax paid thereon. Neither the decedent nor his wife kept any regular books of account. They made separate income-tax returns for the year in question on the cash receipts and disbursements basis. The amount of $6,144 was not income of the decedent.

Order of redetermination will be entered on 15 days' notice, under Bule 50.